Citation Nr: 1145804	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-26 459	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to April 1972.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Jurisdiction over the appeal has since been transferred to the RO in Albuquerque, New Mexico.

The Veteran requested a hearing before a Veterans' Law Judge traveling to the RO (Travel Board Hearing) in his September 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  In December 2008, the Veteran failed to appear for his scheduled hearing.  However, in January 2009 the Veteran notified VA that he could not appear for his hearing because of health problems and asked that the hearing be rescheduled.  Good cause having been shown, the Board will grant the Veteran's motion for a new Travel Board Hearing.  See 38 C.F.R. §§ 20.704(d) (2011). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Good cause having been shown, the Board finds that the appeal must be remanded to reschedule the Veteran for the Travel Board Hearing he had requested in his September 2008 VA Form 9.  See 38 C.F.R. §§ 20.703, 20.704(c), (d) (2011).

To ensure compliance with due process requirements, this appeal is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for a hearing before a Veterans' Law Judge traveling to the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

